                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 TRAVIS D. WILLIAMS,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 19-cv-944-wmc
 STACY HOEM, et al.,

        Defendants.


       Plaintiff Travis D. Williams has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.      To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than December 16, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Travis D. Williams may have until December 16, 2019

to submit a trust fund account statement for the period beginning approximately May 18, 2019

and ending approximately November 18, 2019. If, by December 16, 2019, plaintiff fails to
respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 18th day of November, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
